
	
		II
		110th CONGRESS
		1st Session
		S. 1559
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade
		  Act of 1990 to reauthorize the provision of telemedicine and distance learning
		  services in rural areas.
	
	
		1.Telemedicine and distance
			 learning services in rural areas
			(a)In
			 generalSection 2335A of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking
			 2007 and inserting 2012.
			(b)Conforming
			 amendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa
			 note) is amended by striking 2007 and inserting
			 2012.
			
